                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

KERRY KOEHLER,

      Plaintiff,
v.                                               Case No. 8:18-cv-2071-T-60AAS

WAYPOINT RESOURCE GROUP, LLC,

      Defendant.
                                          /

     ORDER ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

      This matter is before the Court on “Plaintiff’s Motion for Summary

Judgment” (Doc. # 18) and “Defendant Waypoint’s Motion for Final Summary

Judgment” (Doc. # 20), both filed on August 28, 2019. Each side filed

responses in opposition. (Doc. ## 21, 22). For the reasons that follow,

Plaintiff’s Motion for Summary Judgment is denied, and Defendant’s Motion

for Summary Judgment is granted.

                                 Background

      The facts are completely undisputed. Plaintiff Kerry Koehler received

cable and/or internet service from Bright House Networks, LLC. On or

about August 1, 2015, Koehler became delinquent on her account.

      Subsequently, in May 2016, Charter Communications, Inc. purchased

Bright House. On November 3, 2017, Defendant Waypoint Resource Group,

LLC entered into an agreement with Charter Communications to collect

                                   Page 1 of 5
certain account receivables, including the debt owed by Koehler. On

February 2, 2018, Waypoint sent a written collection letter to Koehler.

Then, in May 2018, Waypoint reported the Koehler debt to one or more CRAs

electronically through a Metro 2 Format. Per instructions from Charter

Communications, Waypoint identified “Charter Communications” in the data

field for the name of the creditor, which is titled “Original Creditor.”

      Koehler filed this lawsuit on August 20, 2018, bringing a single count

under the Fair Debt Collection Practices Act (FDCPA) against Waypoint.

The premise of Koehler’s FDCPA claims is that Waypoint erred by reporting

the original creditor as “Charter Communications” rather than “Bright

House” in its report to the CRAs. Koehler contends that this error

constitutes a “false and misleading representation” or “unfair practice” in

violation of the FDCPA.

                               Legal Standard

      Summary judgment is appropriate “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A properly supported

motion for summary judgment is not defeated by the existence of a factual

dispute. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). Only the

existence of a genuine issue of material fact will preclude summary

judgment. Id.

                                   Page 2 of 5
         The moving party bears the initial burden of showing that there are no

genuine issues of material fact. Hickson Corp. v. N. Crossarm Co., Inc., 357

F.3d 1256, 1260 (11th Cir. 2004). When the moving party has discharged its

burden, the nonmoving party must then designate specific facts showing the

existence of genuine issues of material fact. Jeffery v. Sarasota White Sox,

Inc., 64 F.3d 590, 593-94 (11th Cir. 1995). If there is a conflict between the

parties’ allegations or evidence, the nonmoving party’s evidence is presumed

to be true and all reasonable inferences must be drawn in the nonmoving

party’s favor. Shotz v. City of Plantation, 344 F.3d 1161, 1164 (11th Cir.

2003).

         The standard for cross-motions for summary judgment is not different

from the standard applied when only one party moves for summary

judgment. Am. Bankers Ins. Grp. v. United States, 408 F.3d 1328, 1331 (11th

Cir. 2005). The Court must consider each motion separately, resolving all

reasonable inferences against the party whose motion is under consideration.

Id. “Cross-motions for summary judgment will not, in themselves, warrant

the court in granting summary judgment unless one of the parties is entitled

to judgment as a matter of law on facts that are not genuinely disputed.”

United States v. Oakley, 744 F.2d 1553, 1555 (11th Cir. 1984) (quoting

Bricklayers Int’l Union, Local 15 v. Stuart Plastering Co., 512 F.2d 1017 (5th

Cir. 1975)).

                                    Page 3 of 5
                                    Analysis

      All of Koehler’s FDCPA claims are based on Waypoint’s error in

reporting the original creditor as “Charter Communications” rather than

“Bright House” to the CRAs. However, several courts have concluded that

“allegations that a creditor did not follow industry standards or otherwise

erroneously reported information to a CRA [are] insufficient to state a claim

under the FDCPA.” Dash v. Midland Funding LLC, Case No. 8:16-cv-2128-

T-36AAS, 2017 WL 841116, at *2 (M.D. Fla. Mar. 3, 2017); see, e.g., Lee v.

Sec. Check, LLC, Case No. 3:09-CV-421-J-12TEM, 2010 WL 3075673, at *8

(M.D. Fla. Aug. 5, 2010) (“The [FDCPA] does not purport to impose civil

liability for furnishing erroneous information to a credit reporting agency or

for failing to correct erroneous information provided to a credit reporting

agency.”); Acosta v. Campbell, Case No. 6:04-cv-761-Orl-28DAB, 2006 WL

146208, at *13 (M.D. Fla. Jan. 18, 2006) (“The FDCPA does not prohibit a

debt collector from communicating to agencies, and a communication, in and

of itself, to a consumer reporting agency, does not support a cause of action

under the FDCPA.”). The Court finds the reasoning and analysis presented

in these cases persuasive. As such, the Court concludes that Koehler’s

allegations, as a matter of law, are insufficient to state a claim for relief

under the FDCPA. Consequently, Koehler’s Motion for Summary Judgment

is denied, and Waypoint’s Motion for Summary Judgment is granted.

                                    Page 4 of 5
      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   “Plaintiff’s Motion for Summary Judgment” (Doc. # 18) is DENIED.

(2)   “Defendant Waypoint’s Motion for Final Summary Judgment” (Doc. #

      20) is GRANTED.

(3)   The Clerk is directed to enter judgment in favor of Defendant

      Waypoint Resource Group, LLC and thereafter close this case.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 5th day

of November, 2019.




                                 Page 5 of 5
